t c memo united_states tax_court hampton software development llc petitioner v commissioner of internal revenue respondent docket no 30231-13l filed date zachary k gregory for petitioner g chad barton for respondent memorandum opinion paris judge this case is before the court on respondent’s motion for summary_judgment filed under rule in a notice_of_determination unless otherwise indicated all section references are to the internal_revenue_code code in effect at all relevant times and all rule references are to the tax_court rules_of_practice and procedure concerning collection action s under sec_6320 and or dated date respondent determined to proceed with a proposed levy to collect petitioner’s outstanding employment_tax liabilities from form_940 employer’s annual federal unemployment tax futa return for and form sec_941 employer’s quarterly federal tax_return for the quarterly periods ending june september and date and march june september and date notice_of_determination concerning collection action the issue is whether sec_6330 precludes petitioner from challenging the underlying tax_liabilities at its collection_due_process cdp hearing the court holds that it does not accordingly the court will deny respondent’s motion for summary_judgment background some of the facts have been stipulated and are so found the stipulation of facts and the exhibits attached thereto are incorporated herein by this reference petitioner is an oklahoma limited_liability_company whose members include bill hampton and brent hampton petitioner’s principal office was in oklahoma at the time the petition was filed i petitioner’s classification of maintenance worker as an independent_contractor in and petitioner owned and operated an apartment complex in tulsa oklahoma mr herndon d b a herndon management performed general maintenance work on the apartment complex in and petitioner classified mr herndon as an independent_contractor for federal tax purposes for and consequently petitioner filed a form 1099-misc miscellaneous income on mr herndon’s behalf for to report payments it made to him as nonemployee compensation although there is nothing in the record to indicate that petitioner filed a form 1099-misc on mr herndon’s behalf for petitioner has continuously maintained its position that it properly classified mr herndon as an independent_contractor for and thus had no obligation to pay employment_taxes it is unclear from the record whether bill hampton and brent hampton are petitioner’s only members exhibits attached to the stipulation of facts indicate that petitioner contracted with mr herndon but the record does not include the contract itself ii respondent’s audit respondent audited petitioner’s returns for and and on date issued a letter 950-d 30-day_letter to petitioner determining that mr herndon should have been classified as an employee of petitioner and that payments made to mr herndon during and were taxable wages consequently respondent determined that petitioner was liable for employment_taxes the 30-day_letter further explained that if petitioner disagreed with respondent’s determination it could request a conference with the internal_revenue_service irs office of appeals irs appeals iii date preassessment conference with irs appeals by letter dated date petitioner protested the examination findings in the 30-day_letter and requested a conference with irs appeals in the protest letter petitioner argued that mr herndon was an independent_contractor not its employee alternatively petitioner argued that it was entitled to relief under the revenue act of pub_l_no sec_530 stat pincite as amended ra ’78 sec_530 relief appeals officer stewart ao stewart issued to petitioner a letter dated date informing it that the appeal of the proposed employment_tax liabilities had been assigned to him member brent hampton acting on behalf of petitioner scheduled a conference for date to discuss petitioner’s protest with ao stewart on date ao stewart held a telephone conference with bill hampton and brent hampton to discuss the examination findings during the conference and over the course of the next few weeks the hamptons and ao stewart engaged in settlement discussions but ultimately did not reach an agreement iv notice_of_determination of worker classification on date respondent issued to petitioner via certified mail a letter notice_of_determination of worker classification ndwc wherein respondent determined that under sec_7436 mr herndon was an employee of petitioner not an independent_contractor petitioner was not entitled to ra ’78 sec_530 relief and petitioner owed additional employment_taxes and additions to tax for and among the attachments to respondent’s motion for summary_judgment is the envelope that respondent alleges contained the ndwc that was mailed to petitioner the face of the envelope shows a u s postal service label stamped returned to sender with the unclaimed checkbox blackened in petitioner did not petition the court for redetermination of mr herndon’s worker classification status petitioner alleges that it did not petition the court because it did not receive the ndwc v assessment on date respondent assessed petitioner’s form_940 liability for and form_941 liabilities for the quarterly periods ending june september and date and march june september and date tax periods at issue vi notice_of_levy on date respondent issued to petitioner a cp 297a notice_of_levy and notice of your right to a hearing with respect to the tax periods at issue respondent received petitioner’s form request for a collection_due_process or equivalent_hearing cdp request on date as an attachment to its cdp request petitioner included documentation to dispute the underlying employment_tax liabilities that resulted from respondent’s reclassification of mr herndon from an independent_contractor to an employee of petitioner alternatively petitioner maintained that it was entitled to ra ’78 sec_530 relief the certificates of assessment payments and other specified matters for the tax periods at issue indicate that a statutory notice_of_intent_to_levy was issued to petitioner on date the record however does not include the notice vii cdp hearing on date settlement officer chambers so chambers held a cdp hearing with the hamptons during the cdp hearing the only issue petitioner raised was doubt as to the underlying employment_tax liabilities so chambers explained to the hamptons that the underlying employment_tax liabilities could not be raised as an issue during the cdp hearing because petitioner had already had an opportunity to dispute the underlying employment_tax liabilities with irs appeals during its date conference with ao stewart on date respondent issued to petitioner the notice_of_determination concerning collection action petitioner timely filed a petition with the court seeking review of its underlying employment_tax liabilities for the tax periods at issue on date respondent filed a motion for summary_judgment on date petitioner filed a response objecting to the granting of respondent’s motion for summary_judgment discussion the purpose of summary_judgment is to expedite litigation and avoid unnecessary and expensive trials fla peach corp v commissioner 90_tc_678 the court may grant summary_judgment when there is no genuine dispute as to any material fact and a decision may be rendered as a matter of law rule b 85_tc_527 the moving party bears the burden of proving that there is no genuine issue of material fact and that he is entitled to judgment as a matter of law 100_tc_32 in deciding whether to grant summary_judgment the facts and the inferences drawn from those facts must be considered in the light most favorable to the nonmoving party naftel v commissioner t c pincite where the moving party properly makes and supports a motion for summary_judgment an adverse_party may not rest upon the mere allegations or denials of such party’s pleading but must set forth specific facts showing that there is a genuine dispute for trial rule d i standard of review where the amount of a taxpayer’s underlying tax_liability is properly at issue in a cdp case the court reviews the irs’ determination de novo see 114_tc_176 the court reviews the irs’ determinations regarding nonliability issues for abuse_of_discretion 131_tc_197 goza v commissioner t c pincite abuse_of_discretion exists when a determination is arbitrary capricious or without sound basis in fact or law see 125_tc_301 aff’d 469_f3d_27 1st cir ii petitioner’s challenge to the underlying tax_liabilities sec_6330 governs how a cdp hearing is conducted at the cdp hearing the taxpayer may raise any relevant issue relating to the unpaid tax or the proposed levy including appropriate spousal defenses challenges to the appropriateness of collection actions and offers of collection alternatives sec_6330 in addition sec_6330 establishes the circumstances under which a person may challenge the existence or amount of the underlying liability sec_6330 provides sec_6330 matters considered at hearing --in the case of any hearing conducted under this section-- issues at hearing -- b underlying liability --the person may also raise at the hearing challenges to the existence or amount of the underlying tax_liability for any_tax period if the person did not receive any statutory_notice_of_deficiency for such tax_liability or did not otherwise have an opportunity to dispute such tax_liability at petitioner’s cdp hearing the hamptons challenged the underlying employment_tax liabilities that resulted from respondent’s reclassifying mr herndon as an employee but did not raise any other issues respondent argues that he is entitled to summary_judgment because petitioner was precluded from challenging the underlying liabilities at its cdp hearing and did not raise any other issues respondent asserts that petitioner was precluded from challenging the underlying liabilities because petitioner’s date preassessment conference with irs appeals constituted a prior opportunity to dispute such tax_liability within the meaning of sec_6330 petitioner asserts it never had an opportunity prior to the cdp hearing to dispute the underlying tax_liabilities because it never received the ndwc which would have provided it with the opportunity to petition the court for review of respondent’s determination see sec_7436 a preassessment conference with irs appeals the first issue is whether petitioner’s date conference with irs appeals constituted a prior opportunity to dispute the underlying tax_liabilities under sec_6330 for purposes of sec_6330 the regulations make a distinction between taxes that are subject_to deficiency procedures and taxes that are not subject_to deficiency procedures see sec_301_6330-1 q a-e2 proced admin regs for taxes that are not subject_to deficiency procedures an opportunity to dispute the underlying liability includes a prior opportunity for a conference with appeals that was offered either before or after the assessment of the liability id see also 128_tc_48 upholding the validity of sec_301_6330-1 q a-e2 proced admin regs the court has held that the underlying tax_liability means the amounts that are the subject of the irs’ collection activities 115_tc_329 see also clues v commissioner tcmemo_2015_209 arede v commissioner tcmemo_2014_29 contesting respondent’s determination that a worker is an employee or that a taxpayer is not entitled to ra ’78 sec_530 relief is a challenge to the amount that is the subject of the irs’ collection activities see tree-tech inc v commissioner tcmemo_2011_162 wl at the taxpayer attempts to contest its underlying liability with regard to worker classification before this court asserting that it is eligible for sec_530 relief because the taxpayer did not receive a notice_of_deficiency or otherwise have the opportunity to dispute its tax_liability it would generally be permitted to challenge its underlying liability as part of the cdp hearing however for taxes that are subject_to deficiency procedures an opportunity for a conference with irs appeals prior to the assessment of the tax is not a prior opportunity to dispute the underlying tax_liability for purposes of sec_6330 sec_301_6330-1 q a-e2 proced admin regs rather for taxes subject_to deficiency procedures the relevant pre-assessment ‘prior opportunity’ is the receipt of the notice_of_deficiency t d 2006_2_cb_887 thus for taxes subject_to deficiency procedures receipt of the notice_of_deficiency triggers the taxpayer’s preassessment prior opportunity to dispute the underlying liability where a taxpayer receives a notice_of_deficiency and does not timely petition the court for redetermination sec_6330 bars the t d 2006_2_cb_887 in relevant part includes comments regarding amendments that were made to sec_301_6330-1 proced admin regs these amendments became effective on date the irs amended sec_301_6330-1 proced admin regs by adding the following statement to paragraph e a-e2 an opportunity for a conference with appeals prior to the assessment of a tax subject_to deficiency procedures is not a prior opportunity for this purpose the irs explained for taxes subject_to deficiency procedures the relevant pre- assessment ‘prior opportunity’ is the receipt of the notice_of_deficiency the offer of an appeals_conference prior to receipt of the notice_of_deficiency does not constitute an opportunity to dispute the liability under sec_6330 this interpretation of sec_6330 has been added to paragraph e a-e2 to remove any uncertainty about this matter t d c b pincite taxpayer from challenging the existence or amount of his tax_liability in a cdp hearing see 118_tc_572 accordingly to determine whether petitioner’s date conference with irs appeals constituted a prior opportunity to dispute the underlying liability the court must determine whether an ndwc is subject_to deficiency procedures generally an ndwc is subject_to deficiency procedures see sec_7436 sec_7436 governs proceedings for determinations of employment status an ndwc is a formal determination of worker classification made pursuant to sec_7436 pursuant to sec_7436 the principles of subsections a b c d and f of sec_6213 sec_6214 and sec_6215 among other provisions apply in the same manner as if an ndwc were a notice_of_deficiency sec_6213 sec_6214 and sec_6215 are all part of subtitle f chapter subchapter_b of the code subtitle f chapter subchapter_b of the code includes deficiency procedures in the case of income estate gift and certain excise_taxes thus under sec_7436 an ndwc is generally subject_to deficiency procedures see lewis v commissioner t c pincite for instance with respect to the commissioner’s classification of individuals as employees for purposes of employment_taxes an employer is afforded a process akin to the deficiency procedures central motorplex inc v commissioner sec_7436 broadly provides the principles of subsections a b c d and f of sec_6213 sec_6214 sec_6215 shall apply to proceedings brought under this section in the same manner as if the secretary’s determination were a notice_of_deficiency it is however a basic principle of statutory interpretation that where two statutes overlap in application the more specific provision takes precedence over the more general provision 365_us_753 745_f3d_1035 10th cir 81_tc_17 n 15a for example sec_7436 specifically imposes a 90-day limit on filing a petition where the commissioner sends notice of a determination by certified or registered mail but does not otherwise impose a 90-day limit see 142_tc_225 one principle of sec_6213 a --applied through sec_7436 --is that a taxpayer ha sec_90 or days after the notice_of_deficiency is mailed to file a petition see id in secc corp the court held that this principle of sec_6213 would not cause the court to lack jurisdiction if a petition is filed more than days after a determination where the commissioner did not exercise his right under sec_7436 to trigger the 90-day limitation period by sending notice by certified or registered mail id in other words the court determined that sec_7436 --the specific provision--trumps sec_7436 --the broad provision this is consistent with the court’s holding here that deficiency procedures generally apply through the broad incorporation by sec_7436 of the principles of many deficiency procedure provisions if however a specific provision in sec_7436 conflicts with generally applicable deficiency procedures that apply to worker classification determinations under sec_7436 the specific provision controls see eg 142_tc_225 tcmemo_2013_286 applying the principles of sec_6213 in the same manner as if an ndwc were a notice_of_deficiency petitioner engaged in a telephone conference with irs appeals on date respondent alleges that the date conference constituted a prior opportunity to dispute the underlying liability respondent issued to petitioner via certified mail an ndwc on date respondent assessed the tax periods at issue on date because an ndwc is generally subject_to deficiency procedures a preassessment conference with irs appeals is not a prior opportunity to dispute the underlying liability rather receipt of the ndwc is the relevant preassessment prior opportunity to dispute the underlying liability see sec_301_6330-1 q a-e2 proced admin regs t d 2006_2_cb_887 accordingly petitioner’s date preassessment conference with irs appeals did not preclude it from challenging the underlying liability at its cdp hearing b issuance of the notice_of_determination of worker classification the second issue is whether respondent’s issuance of the ndwc precludes petitioner from challenging the underlying liability at its cdp hearing under sec_6330 because an ndwc is generally subject_to deficiency procedures the principles referenced below apply in the same manner as if the ndwc were a notice_of_deficiency see sec_7436 central motorplex inc v commissioner tcmemo_2013_286 as discussed supra for taxes subject_to deficiency procedures receipt of the notice_of_deficiency or ndwc triggers the taxpayer’s preassessment opportunity to dispute the underlying liability where a taxpayer receives a notice_of_deficiency or ndwc and does not timely petition the court for redetermination sec_6330 bars the taxpayer from challenging the existence or amount of his tax_liability in a cdp hearing see behling v commissioner t c pincite petitioner contends it did not receive the ndwc and thus did not have a prior opportunity to dispute the underlying tax_liability in court respondent argues that actual receipt is irrelevant sec_6330 requires actual receipt of the notice_of_deficiency by the taxpayer see sec_301_6330-1 q a-e2 proced admin regs see as the court notes in tatum v commissioner tcmemo_2003_115 wl at n by contrast for purposes of assessing a deficiency in tax respondent is authorized to send a notice_of_deficiency to the taxpayer for that purpose mailing a notice_of_deficiency to the taxpayer at the taxpayer’s last continued also kuykendall v commissioner 129_tc_77 therefore sec_6330 contemplates actual receipt by the taxpayer barnes v commissioner tcmemo_2010_30 wl for purposes of determining whether a taxpayer may raise at a cdp hearing challenges to the existence or amount of the underlying liability the taxpayer’s receipt of a notice_of_deficiency not the notice’s mailing is the relevant event tatum v commissioner tcmemo_2003_115 wl at it is therefore clear that sec_6330 contemplates actual receipt of the notice_of_deficiency by the taxpayer a taxpayer cannot defeat actual receipt however by deliberately refusing delivery of a notice_of_deficiency see 114_tc_604 a taxpayer who deliberately refuses delivery of a notice_of_deficiency is deemed to have received the notice id absent sufficient evidence that a taxpayer deliberately refused delivery of the notice_of_deficiency proof that the notice_of_deficiency was not actually received will be sufficient to entitle a taxpayer to dispute the underlying liability in a sec_6330 proceeding barnes v commissioner wl at continued known address is sufficient regardless of receipt or nonreceipt respondent attached to his motion a copy of an envelope that respondent alleges contained the ndwc that was mailed to petitioner on date the face of the envelope however shows a u s postal service label stamped returned to sender with the unclaimed checkbox blackened in thus there is no dispute that petitioner did not actually receive the ndwc see eg id the face of the envelope shows that it was returned to respondent and was stamped unclaimed thus there is no dispute that the taxpayer did not actually receive the notice_of_deficiency tatum v commissioner wl at here the envelope with its contents ie the notice_of_deficiency for and was returned unclaimed to respondent thus there is no dispute that the taxpayers did not actually receive the notice_of_deficiency in his motion for summary_judgment respondent does not argue that petitioner deliberately refused delivery of the notice on the basis of the record the court cannot conclude that petitioner deliberately refused delivery of the ndwc thus there is a genuine issue of material fact as to whether petitioner deliberately refused delivery of the ndwc accordingly with respect to respondent’s argument that sec_6330 precluded petitioner from challenging the underlying liability during its cdp hearing the court will deny respondent’s motion for summary_judgment in reaching these holdings we have considered all the parties’ arguments and to the extent not addressed herein we conclude that they are moot irrelevant or without merit to reflect the foregoing an appropriate order will be issued even though sec_6330 specifically addresses when a taxpayer may challenge the underlying liability at a cdp hearing respondent also argues that sec_6330 precluded petitioner from challenging the underlying tax_liability at its cdp hearing by making this argument respondent is essentially stating that the irs’ own regulations sec_301_6330-1 q a-e2 proced admin regs addressing what constitutes a prior opportunity to dispute the underlying liability under sec_6330 are irrelevant as discussed supra sec_301_6330-1 q a-e2 proced admin regs specifically provides that a preassessment conference with irs appeals does not constitute a prior opportunity to dispute the underlying liability for taxes subject_to deficiency procedures the court has already upheld the validity of this regulation in 128_tc_48 in addition in lewis the court made specific reference to an ndwc noting that an employer who receives an ndwc is afforded a process akin to deficiency procedures meaning that an ndwc serves as a ticket to the court see id pincite for purposes of sec_6330 the taxpayer must actually receive the ndwc to have an opportunity to petition the court this is an issue that the court has addressed supra for this reason respondent’s argument that sec_6330 precluded petitioner from challenging the underlying liability because petitioner participated in a preassessment conference with irs appeals is without merit
